Title: From George Washington to Captain Samuel Kearsley, 29 April 1779
From: Washington, George
To: Kearsley, Samuel



Sir
Hd Qrs Middlebrook 29th April 1779.

I have to acknowlege your letter of the 25th instant.
When officers have decided on leaving the army; as I cannot oblige them to continue, so it would be in vain to make the attempt. I could not add superior considerations to those of serving their country; nor would it be in my power to reconcile every change of situation, to the sentiments of those who may be seperated from their brother officers; should not their own ideas, on the occasion, correspond with the necessity of pursuing some general principle, where alterations in corps become expedient.
In case you have finally resolved to retire, you will be pleased to transmit the usual cirtificate that you have settled your Regimental or public accounts with your commission I shall then receive your resignation, altho it is my wish could that have any operation to retain a good a⟨nd⟩ valuable officer. I am sir your most [&]c.
G.W.